Citation Nr: 1335873	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 1969.  He also had subsequent reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2006 the Veteran testified at a hearing before a Decision Review Officer at the RO.  In February 2010, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of these hearings are of record. 

In June 2010 and September 2012, the Board remanded the claim currently on appeal for additional development. 

In February 2013, the Veteran's service representative submitted a written waiver of initial RO consideration for any evidence located and submitted at a later time, and in June 2013, additional VA treatment notes were associated with the Veteran's virtual VA claims file.  See 38 C.F.R. § 20.1304 (2013).  Notwithstanding the waiver of RO consideration, the newly associated VA treatment notes are not relevant to the claim on appeal.


FINDING OF FACT

The most probative evidence shows that the Veteran does not have a current right hip disability that is related to service or service-connected disability.



CONCLUSION OF LAW

The requirements for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided VCAA notice in a December 2004 letter issued prior to the initial adjudication of the claim.  The December 2004 letter advised the Veteran of what information and evidence is needed to substantiate his claim for service connection on a direct basis.  Subsequent letters sent in April 2006 and July 2006 advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  A letter sent initially in October 2006 and resent in December 2006 advised the Veteran of what information and evidence is needed to substantiate his claim for service connection for a hip disability on a secondary basis.  The letters notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The case was last adjudicated in February 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including some of his service treatment records, private and VA treatment records and examination reports, records from the Social Security Administration (SSA), lay statements, and hearing testimony.

The Board notes that actions requested in the prior remand regarding the claim herein decided have been undertaken.  Here, a VA hip and thigh examination was conducted in October 2012, and the Appeals Management Center (AMC) obtained additional VA treatment records dated since May 2010.  In a February 2013 supplemental statement of the case, the AMC noted that it had reviewed the new VA treatment records and the Board decision with all the evidence, decisions, and discussions contained therein in readjudicating the claim.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded hearings before an RO Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection. Additionally, the Veteran volunteered information on his claimed in-service injury, and his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the Veteran identified any prejudice in the conduct of the RO or Board hearing.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including testimony at two hearings.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right hip disability that is secondary to a service-connected right knee disability.  His testimony during an August 2006 DRO hearing and a February 2010 Board hearing also raises a theory of entitlement to service connection on a direct basis, as the Veteran testified that his right hip disability was caused by the same incident in service in which he injured his right knee.

Service treatment records are negative for any right hip complaints or findings. 

Post-service VA medical records note right hip complaints.  For instance, during July 1997 VA treatment related to right knee complaints, a VA provider determined that physical examination was consistent with mechanical problem at the knee and trochanteric bursitis.  He was referred to physical therapy in August 1997, at which time he was assessed to have enthesopathy of the hip by a physical therapist.  Then, in February 2003, it was first noted that the Veteran had degenerative joint disease (DJD) in his hips, apparently based on the Veteran's self-report.  No clinical findings or imaging results were provided in support of the notation.  Thereafter, August 2004 imaging of the right hip was normal.  Then, in February 2005, the Veteran was again referred to physical therapy for his right knee and low back pain and was noted to have some decreased strength in the bilateral lower extremities and decreased flexibility of the bilateral hip flexors.  It was specifically noted that the Veteran had low back pain on the right side that radiated to the right lower extremity, and straight leg raise testing was positive on the right side.  No right hip disability was diagnosed at that time.  Subsequent VA treatment notes dated in May 2008, June 2009, June 2010, and August 2011 continue to note the Veteran to have a history of DJD of his knees and hips.  Significantly, however, those assessments of DJD affecting the hips are not supported by objective evidence or clinical findings.  

The Veteran was afforded a VA joints examination in June 2010.  At that time, a right hip x-ray was interpreted as normal.  The examiner found no evidence of 
hip problems during military service time or that the current right hip pain was stemming from the right knee degenerative joint disease.  Instead he concluded that the Veteran's right hip pain stems from the Veteran's low back degenerative disc disease.  Supporting that opinion, the examiner noted that the Veteran has degenerative arthritis in BOTH knees, not just the right knee that is service connected.  (Emphasis in original).  The examiner also noted that the Veteran has evidence of second-degree spondylolisthesis of L5 on S1 vertebra and mild degenerative disc disease at L4-5 posteriorly and L4-5 degenerative facet degenerative joint disease changes.  However, the examiner did not indicate 
clearly whether the Veteran has a current right hip disability despite normal x-ray evidence or whether any such right hip disability was aggravated by the service-connected right knee disability.  

The Veteran was afforded a second VA examination in October 2012 during which the Veteran reported a five to six year history of pain in the posterior/buttock area.  Physical examination revealed that with any leg motion, the Veteran's pain was 
in his right buttock.  The hip was not irritable with log roll, flexion, or internal rotation.  The examiner noted that when compared to June 2010 imaging, the current right hip x-ray was unchanged, and the examiner concluded that neither degenerative nor traumatic arthritis was shown by the imaging studies.  The rest of physical examination, including motor strength and range of motion testing, was essentially within normal limits.  Following physical examination and a review of the Veteran's claims file, the examiner concluded that the Veteran does not have a right hip disability.  The examiner found that the Veteran's hip examination was benign and imaging was unremarkable.  He further concluded that the Veteran's right buttock pain is almost definitely coming from his lumbar spine disability.  The examiner noted that the Veteran had an L5 pars defect (spondylosis), and that over the years, the L5 vertebral body slipped forward (spondylolisthesis) and is likely compressing the L5 nerve roots and causing the right buttock pain.  He found that it was the natural course of spinal pathology and had nothing to do with the Veteran's right knee or his military service. 

The Board finds the October 2012 opinion that the Veteran does not have a right hip disability to be the most probative evidence of record.  The examiner explicitly considered the Veteran's claims file, discussed his medical history in his report, and interviewed the Veteran.  Additionally, the examiner specializes in orthopedic surgery, and his conclusion was unequivocal and supported by current objective findings.  Consequently, the Board finds that the October 2012 VA examiner's opinion warrants great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the October 2012 examiner's opinion is consistent with the June 2010 VA examiner's conclusion that the Veteran s claimed right hip pain is related to a low back disability.  

The Board acknowledges that ongoing VA treatment notes reference DJD of the hips during the period on appeal.  Significantly, however, that assessment is unsupported by any objective findings, to include diagnostic imaging.  Moreover, it is outweighed and contradicted by the more recent and more probative October 2012 opinion, supported by objective findings, that the Veteran does not have a right hip disability.

Additionally, while the Veteran is competent to describe his symptoms, lay 
persons without medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as the diagnosis of a right hip disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine whether the origin of right hip complaints are due to a right hip disability such as arthritis, or due to other causes, such as a lumbar spine disability.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of a hip disability.  In any event, the Board concludes that 
the VA examiner's opinion, which reveals no objective findings of a right hip disability, is of greater probative value than the lay contentions of the Veteran.  

In this case, the most probative evidence of record indicates that the Veteran's right hip complaints are not due to a diagnosed right hip disability, or due to service or service-connected disability.  Accordingly, service connection for a right hip disability is not warranted and the appeal is denied. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a right hip disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


